Citation Nr: 1726746	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-44 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder characterized as psychoneurosis and anxiety.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for a sinus disability.  

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for an adrenal gland disability.

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for a prostate disability.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971 with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; jurisdiction is with the San Juan, Puerto Rico RO.

With regard to claims 1 and 2, regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed December 2003 rating decision declined to reopen a claim for entitlement to service connection for hearing loss. 

2.  Evidence received since the December 2003 rating decision is cumulative.  

3.  An unappealed March 1973 rating decision denied a claim for entitlement to service connection for psychoneurosis and anxiety. 

4.  Evidence received since the March 1973 rating decision is new and material because it relates to an unestablished fact necessary to substantiate the claim.  

5.  A psychiatric disorder to include psychoneurosis and anxiety did not manifest in service, a psychosis did not manifest in the first post-service year, and psychiatric disorder to include psychoneurosis and anxiety is not attributable to service.

6.  A heart disability, to include hypertensive heart disease, did not manifest in service or in the first post service year; and is not attributable to service.

7.  Skin cancer is not currently manifest, was not manifest during service or in the first post service year, and is not related to service.

8.  A sinus disability to include allergic rhinitis was not manifest during service and is not otherwise related to service.

9.  Sleep apnea was not manifest during service and is not otherwise related to service.

10.  An adrenal disability was not manifest during service or in the first post service year and is not otherwise related to service.

11.  A prostate disorder was not manifest during service and is not otherwise related to service; prostate cancer is not manifest and was not manifest within one year of separation from service.

12.  The Veteran's service-connected disability, tinnitus, does not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the December 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for hearing loss is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The March 1973 rating decision that denied entitlement to service connection for psychoneurosis and anxiety is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

4.  Evidence received since the March 1973 rating decision in relation to the Veteran's claim for entitlement to service connection for a psychoneurosis and anxiety is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  A psychiatric disorder to include psychoneurosis and anxiety was not incurred in or aggravated during service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  A heart disability, to include hypertensive heart disease, was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.  Skin cancer was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  An adrenal disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

11.  Prostate disability to include prostate cancer was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

12.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied inasmuch as the Veteran completed his application for benefits under the Fully Developed Claim Program, which included all necessary notice with the application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, May 2014.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records and VA medical records, as well as identified private treatment records are in the file.  The Veteran has not identified other records that he wished VA to obtain or that he felt would be beneficial to his claims.  VA further afforded the Veteran appropriate and adequate VA medical examinations for all of the service connection claims with the exception of the skin cancer claim.  The Board finds that an examination for that claim is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran currently has skin cancer.  The record indicates that the condition has not been clinically diagnosed.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claim of entitlement to service connection for skin cancer.

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  

II.  Claims to reopen hearing loss and psychoneurosis and anxiety

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.201, and 20.302(a) (2016).

Hearing Loss

The Veteran was denied entitlement to service connection for hearing loss in multiple rating decisions, most recently in December 2003 when the Veteran's application to reopen the claim was denied.  The Veteran did not perfect an appeal of the December 2003 rating decision as to this issue.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claim of entitlement to service connection for hearing loss may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (201); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 CFR § 3.385.  

The December 2003 rating decision declined to reopen the Veteran's claim for service connection for hearing loss finding that no new and material evidence had been submitted to show the existence of current hearing loss as defined by VA regulation, including no audiometric findings in the Veteran's service treatment records that met the requirements at 38 CFR § 3.385.  The evidence of record included service treatment records showing a finding of low tone hearing defect during induction examination, and post-service audiological evaluation and treatment records showing normal hearing for VA purposes.  

The Board finds that the evidence submitted since the December 2003 rating decision is cumulative.  This evidence includes additional VA and private treatment records that do not show hearing loss for VA purposes.  A June 2015 report from C.E.M.Q., M.D. reflects that the Veteran has bilateral deafness related to noise exposure in service, but does not contain data showing he meets the criteria at 38 C.F.R. § 3.385.  The audiograms he refers to, dated in 2011 and 2013, do not show hearing loss that meets the VA criteria.  More definitively, a October 2015 VA audiological evaluation reflects that both ears have 100 percent speech discrimination.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
10
LEFT
25
15
10
20
20

The VA examiner opined that it is less likely than not that hearing loss is due to military noise exposure.  He provided the following rationale: 

Audiological evaluations found in the C-file are consistent with bilateral normal hearing for the period of 1/14/1969 to 12/13/2010.  Current VA evaluation shows normal hearing in both ears.  It is reasonable to conclude that the hearing loss is less likely as not related to the military service.  

The post December 2003 record also includes statements from the Veteran reiterating that he believes he has hearing loss that originated in service.  However, the record is uncontroverted as to the fact that he still does not have hearing loss by VA standards.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative. 

The newly submitted evidence simply confirms the reason for the prior denial, there is no current hearing loss by VA standards.  The October 2015 VA examination report specifically indicated that the examiner found no current hearing loss, and that no hearing loss was related to service.

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this claim.  In the absence of new and material evidence, the application to reopen the claim is denied.

Psychoneurosis and Anxiety

The Veteran was denied entitlement to service connection for psychoneurosis and anxiety in March 1973.  

The March 1973 rating decision denied the claim because no psychiatric abnormality was noted in service and the only evidence following service was a post active duty medical certificate noting psychoneurosis and anxiety in April 1972.  The evidence of record included service treatment records showing complaints or history of nervous trouble on pre-induction examination, of frequent nightmares and excessive worry and nervous trouble on induction examination, and of nervous trouble at separation as well as the April 1972 certificate by Dr. M.-H., noting psychoneurosis and anxiety.  

The Board finds that the evidence submitted since the March 1973 rating decision is new and material.  It includes a June 2015 report from Dr. Q., with multiple medical diagnoses as well as generalized anxiety disorder, major depression disease and posttraumatic stress disorder.  Flashbacks to traumatic experiences in service were noted.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is new and material; it relates to an unestablished fact necessary to substantiate the claim.  Here, it indicates a current psychiatric disability that may be related to service.  

Thus, the claim is reopened, and will be addressed on the merits.  

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including psychosis, malignant tumors and cardiovascular-renal disease) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the disability on appeal, 38 U.S.C.A. § 1154 (b) does not apply here. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a; 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Psychoneurosis and Anxiety

The Veteran contends that he is entitled to service connection for mental health problems.  While the Veteran is competent to report pain and other lay-observable symptoms, he is not competent to diagnose himself with a mental health disability or attribute his pain and symptoms to that specific pathology, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.

Service treatment records show no psychiatric abnormality was noted on clinical evaluation for separation in September 1970.  He reported either current or previous nervous trouble on pre-induction examination, frequent nightmares and excessive worry and nervous trouble on induction examination, and history of nervous trouble at separation.  

An April 1972 certificate by Dr. M.-H., shows findings of psychoneurosis and anxiety.  

A June 2015 report from Dr. Q. includes multiple medical diagnoses as well as generalized anxiety disorder, major depression disease and posttraumatic stress disorder.  Flashbacks to traumatic experiences in service were noted.  

The Veteran was afforded a VA psychiatric examination in October 2015 by a psychiatrist who reviewed the record.  The examiner's opinion was that there is no psychiatric diagnosis.  The examiner concluded that the Veteran had no psychiatric disability.  He explained that he reviewed the record and noted that VA treatment records from May 2011 to April 2016 were also negative for a diagnosis.  He observed that the Veteran denied and record is silent for any mental diagnosis or treatment, pre/military, military or post/military.  Addressing Dr. Q.'s report, the VA psychiatrist noted that Dr. Q. was a physician specializing in internal medicine.  He discounted the mental health opinion by Dr. Q., explaining that the mental diagnoses were made by Dr. Q. without clear mental history or mental evolution of the claimed diagnosis nor treatment.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Board finds that the VA psychiatrist's opinion was fully informed as to the pertinent factual premises in regards to the Veteran's mental health.  This is evident in the recitation of pertinent facts and history contained in the report.  The VA psychiatrist was aware of the Veteran's service and his post-service record, and he included a detailed review of the Veteran's medical, service, work and personal history.  

The VA psychiatrist also provided a fully articulated opinion that was non-equivocal, and which was fully supported by a reasoned analysis.  Finally, he cited sufficient reasons why Dr. Q.'s opinion was not supported, citing no basis in an underlying clear mental history or mental evolution of the claimed diagnosis nor treatment.  

As noted above, adequate reasons and bases must be presented if the Board adopts one medical opinion over another.  In this case, the Board finds no adequate reasons and bases upon which to adopt the opinion of Dr. Q., and in fact finds the VA psychiatrist's opinion is far more thorough and probative.  As a result, the Board concludes that the preponderance of the competent evidence is clearly against a finding of current psychiatric diagnosis for this reason.  

The record also includes statements from the Veteran reiterating that he believes he has mental health issues that originated in service.  He is competent to relate what he has been told by a professional.  However, as with the private opinion, the lay/medical evidence lacks reasoning and is accorded little probative value.

Heart disability, to include hypertensive heart disease

The Veteran urges that he has a heart disability that began in service.  The Board notes that service connection for "high blood pressure" was denied in an April 2007 BVA decision.  The Veteran has not filed an application to reopen this claim, as the present claim is one for a heart condition.  Thus, this claim is reviewed on the merits, without the necessity of reopening a previously denied claim.  

The only 'heart condition' noted in the record is hypertensive heart disease.  See October 2015 VA heart conditions examination noting the diagnosis dating to 1998.  Thus there is current disability.  

There are no complaints or abnormal findings related to the heart in the service treatment records and the Veteran had a normal heart examination at separation from active service in September 1970.  Thus, a heart disorder was not noted in service.  

Post-service treatment records include multiple subsequent periodic examinations for the reserves, which reflect no heart abnormalities or complaints.  Hypertension was documented beginning in 1998, and in an August 2000 dental treatment record the Veteran report an eight year history of high blood pressure.  

A June 2015 medical report from Dr. Q. reflects the following assessment:

This is a 67 years old veteran who presents cardiopulmonary, metabolics and neoplastic diseases with psychiatrics disorders which are more probable than not secondary to his military service performance. [The Veteran] is 100% disable and his service connected disabilities significantly affect his ability to perform in a competitive work environment. His medical conditions most be carefully re-evaluated in order to determinate veteran benefits.  

The report of VA heart conditions examination in October 2015 reflects the aforementioned diagnosis of hypertensive heart disease with an onset of 1998 based upon the examining physician's review of the claims folder and examination of the Veteran.  She observed the Veteran's active service and reserve service, as well as his work history as a tool and dye maker who retired in 2009.  The examiner noted the following history:

Veteran was diagnosed hypertension back on 1992 by a local private doctor. A cardiac catheterization on 01/09/96 showed normal coronary arteries. A few years later was found with left ventricular hypertrophy on the echocardiogram and was diagnosed hypertensive cardiovascular disease on 1998. On 2001 was having uncontrolled blood pressure, in spite of multiple antihypertensive drugs, and was evaluated with hormonal studies, that resulted positive for hyperaldosteronism as the cause for his hypertension. Veteran has continued follow up with private cardiologist. No history of myocardial infarction. Denies angina, dyspnea or congestive heart failure. Refers he walks and jumps in trampoline for exercise without dyspnea or other cardiac symptoms. Veteran states that he did not go to Vietnam.

The VA examiner opined that the Veteran did not have any condition that qualified within the accepted medical definition of ischemic heart disease (IHD).  She opined that the Veteran's hypertensive heart disease was due to chronic hypertension.  The physician further opined that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the medical data in service treatment records does not support that a heart condition existed during active service (1969 - 1971), and his heart condition, currently diagnosed as hypertensive heart disease, was diagnosed on 1998, several years after active duty.  

Thus, hypertensive heart disease, the only heart disorder present according to the VA physician, was first noted in the record over two decades after service.  As the condition has not been shown to manifest within one year after separation from service, the applicable presumptive does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Although an enumerated chronic disease, hypertensive heart disease was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

Considering direct service connection for hypertensive heart disease, the Board finds that post-service evidence is devoid of a showing of complaints and/or treatment related to hypertensive heart disease following active service until years thereafter.  In fact, even treatment for high blood pressure is not shown in the record until 1998.  The Board emphasizes the multi-year gap (more than 2 decades) between discharge from active duty service and evidence of hypertensive heart disease.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim). 

The preponderance of the competent evidence is against a finding that the Veteran has hypertensive heart disease due to any event or incident in service.  The Board finds the opinion of the VA physician regarding a lack of relationship between service and any heart disease to be more probative than the opinion of Dr. Q. because the VA examiner's opinion was fully informed of the pertinent factual premises in regards to the Veteran's heart health, as evidenced in the recitation of pertinent facts and history contained in the report.  The VA physician also provided a fully articulated opinion that was non-equivocal, and which was fully supported by a reasoned analysis.  

As noted above, adequate reasons and bases must be presented if the Board adopts one medical opinion over another.  In this case, the Board finds no adequate reasons and bases upon which to adopt the opinion of Dr. Q., and in fact finds the VA physician's opinion is far more thorough and probative.  As a result, the Board concludes that the preponderance of the competent evidence is clearly against a finding that any current heart disease is related to service.  

The Veteran is competent to relate what he has been told by Dr. Q.  In this instance, evidence falls short of suggesting a nexus between any current heart disease and an in-service event.  As with the opinion from, Dr. Q, the lay evidence lacks reasoning and is accorded little probative weight.  Accordingly, service connection for heart disease is not warranted.

In sum, the evidence deemed most probative by the Board (the 2015 VA medical opinion) establishes that service connection for heart disease is not warranted.  The evidence establishes that hypertensive heart disease was not manifest during service or within one year of separation and there is not credible evidence otherwise linking the condition to service.

Skin Cancer

The Veteran seeks service connection for skin cancer.  See September 2015 Report of General Information.  While the Veteran is competent to report pain and symptoms, as that is a lay-observable symptom, he is not competent to diagnose himself with skin cancer or attribute his symptoms to that specific pathology, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.

Neither service treatment records nor VA nor private treatment records contain a diagnosis of skin cancer.  Rather, the June 2015 report from Dr. Q. notes solar keratosis.  He cites to the Veteran's complaints of dry itching skin and pruritus in the scalp, retroauricular and ears areas since service.  Dr. Q. notes dermatology treatment in December 2014.  

Thus, the medical evidence of record is completely devoid of any diagnosis of skin cancer, despite the fact that Dr. Q. has noted keratosis.  As such, there is no competent and credible evidence of a current disability.  Brammer, 3 Vet. App. at 225.

In short, there is no competent and credible evidence of record of a current diagnosis of skin cancer, that it incurred or manifested in-service or within the first post service year, or that it is otherwise related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

Sinus Disability

The Board concedes that the Veteran has allergic rhinitis.  Rhinitis was first noted many years after service, and the credible and probative evidence demonstrates that the current condition is not related to service.  

Service treatment records show no sinus disorder or rhinitis; sinus, nose and throat examinations were negative on separation from service in September 1970.  VA treatment records dated from 2011 to 2016 are equally devoid of complaint, diagnosis or finding for the sinus but do show rhinitis.  Dr. Q. notes a diagnosis of pansinusitis in June 2015.  

VA sinus examination in October 2015 indicates the current condition was less likely than not incurred in or caused by service.  The examiner cites no evidence of symptoms, diagnosis, or treatment related to now present allergic rhinitis during active military service or within a year release from active military service.  She cited to private medical records that the Veteran began treatment for the current condition over 20 years after active military service.  

Additionally, no medical opinion evidence has been submitted indicating there is a nexus between the Veteran's allergic rhinitis, first noted some 20 years following service, and his period of active service.  To the extent that Dr. Q. generally relates all of the current conditions to service ("cardiopulmonary, metabolics and neoplastic diseases with psychiatric disorders which are more probable than not secondary to his military service performance"), the opinion is of no probative weight because it does not directly address, or provide a rationale for an opinion, as to a relationship between the current rhinitis and service.  

It is uncontroverted that allergic rhinitis initially manifested many years following service.  The multiple periodic reserve examinations provide documentation of a lack of disability at least through January 1986.  The Board emphasizes the multi-year gap between discharge from active duty service and evidence of disability 20 years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim.)

To the extent that the Veteran relates his disorder and relates what he has been told by Dr. Q, we find this evidence to be lacking in reasoning and entitled to little probative weight.

In short, there is no credible evidence of record that the only current "sinus" condition, allergic rhinitis, was incurred or manifested in-service, or that it is related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

Adrenal Gland Disability

The Board concedes that the Veteran has current adrenal condition of hyperaldosteronism, as noted in the October 2015 VA endocrine examination report.  However, this diagnosis was first noted many years after service, and the competent and probative evidence demonstrates that the current condition is not related to service.  

Service treatment records show no adrenal condition of hyperaldosteronism; endocrine examination was negative on separation from service in September 1970.  VA treatment records dated from 2011 to 2016 show a diagnosis of hypoplastic adrenal gland.  Dr. Q. notes diagnoses of hypoplastic adrenal gland and benign neoplasm of adrenal gland in June 2015.  

VA endocrine examination in October 2015 indicates the current condition was less likely than not incurred in or caused by service.  The examiner cites no evidence of symptoms, diagnosis, or treatment related to now present adrenal condition during active military service or within a year release from active military service.  She cited to treatment records showing that the Veteran began treatment for the current condition over 20 years after active military service.  

Additionally, no credible medical opinion evidence has been submitted indicating there is a nexus between the Veteran's adrenal conditions, first noted some 20 years following service, and his period of active service.  To the extent that Dr. Q. generally relates all of the current conditions to service, the opinion is of little probative weight because it does not directly address a relationship between the current adrenal condition and service.  The opinion of Dr. Q and the lay evidence lack reasoning and are not credible.

It is uncontroverted that the current adrenal condition initially manifested many years following service.  The multiple periodic reserve examinations provide documentation of a lack of disability at least through January 1986.  The Board emphasizes the multi-year gap between discharge from active duty service and evidence of disability 20 years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim.)  Here, the disorder (endocrinopathy) was not manifest during service or within one year of separation and he did not have characteristic manifestations sufficient to identify the disease entity.

In short, there is no credible evidence of record that the currently diagnosed adrenal condition, was incurred or manifested in-service, consisted of a malignant tumor that manifested in service or within the first post-service year, or is otherwise related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

Sleep Apnea

The Veteran has current obstructive sleep apnea (OSA) first diagnosed on polysomnography in June 2008.  See Dr. Q.'s June 2015 report.  Service treatment records do not indicate sleep-related problems, and the separation examination indicates all normal clinical examinations.  VA treatment records dated from May 2011 through April 2016 reflect the diagnosis.  

No medical opinion evidence has been submitted indicating there is a nexus between the Veteran's OSA, first noted some 38 years following service, and his period of active service.  Again, to the extent that Dr. Q. generally relates all of the current conditions to service, the opinion is of little probative weight because it does not directly address a relationship between the current OSA and service.  

A VA examination dated in October 2015 contains the examining physician's opinion that OSA was less likely than not incurred in or caused by service.  The examiner cited to the negative service treatment records and the lack of diagnosis until 2008, over 20 years treatment after the Veteran was released from his active military service.

Thus, it is uncontroverted that a current OSA initially manifested many years following service.  The Board again emphasizes the multi-year gap between discharge from active duty service (1971) and evidence of disability in approximately 2008.  See Maxson v. Gober, 230 F.3d 1330 at 1333.  

While the Veteran is not competent to opine as to a relationship between his current OSA problems and the incidents in service, he is competent to give evidence about what he has experienced or observed with regard to his symptoms and sleep behavior in general.  The Veteran has not specifically asserted that sleep problems were present in service or for years following service, and the evidence does not suggest otherwise.  To the extent that he urges he has had OSA since service or that it was caused by service, these assertions are inconsistent with the negative record to include multiple periodic examinations conducted based on reserve status and dated through at least 1986, and warrant much less probative weight than the well-supported negative opinion of the VA physician.

In short, there is no competent and credible evidence of record that a current OSA condition was incurred or manifested in service or is otherwise related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

Prostate Disability

The Veteran seeks service connection for prostate disability, specifically prostate cancer.  See September 2015 Report of General Information.  While the Veteran is competent to report pain and symptoms, as that is a lay-observable symptom, he is not competent to diagnose himself with prostate cancer or attribute his symptoms to that specific pathology, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.

Neither service treatment records nor VA nor private treatment records nor the October 2015 VA prostate cancer examination report contain a diagnosis of prostate cancer.  The examining physician found no evidence of prostate cancer or other prostate condition on examination.  Nonetheless, the June 2015 report from Dr. Q. noted benign prostate hyperplasia and bladder/urinary complaints at present.  

Thus, the medical evidence of record is completely devoid of any diagnosis of prostate cancer, despite the fact that Dr. Q. has noted the benign prostate hyperplasia.  As such, there is no competent and credible evidence of a current disability of prostate cancer.  Brammer, 3 Vet. App. at 225.  As to the condition diagnosed by Dr. Q., he does not offer an etiology opinion as to the current condition.  This condition was diagnosed many years following service and is not otherwise noted to be related to service by any competent evidence.  The Board again emphasizes the multi-year gap between discharge from active duty service (1971) and evidence of disability in 2015.  See Maxson v. Gober, 230 F.3d 1330 at 1333.  Several years of periodic examinations associated with the Veteran's reserve status reflect negative genitourinary findings at least through 1986.  

In short, there is no competent and credible evidence of record of a current diagnosis of prostate cancer.  To the extent that there is the condition of benign prostate hyperplasia, that condition was not incurred or manifested in service or within the first post service year, and has not been shown to be otherwise related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  

IV.  TDIU

The Veteran claims that his service-connected tinnitus and nonservice-connected hearing loss prevent him from maintaining substantially gainful employment.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected only for tinnitus, rated as 10 percent disabling.  Hence, his combined 10 percent rating does not meet the minimum percentage rating required for consideration of assignment of individual unemployability.  38 C.F.R. § 4.16 (a).  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).  The Board has no authority to assign a TDIU rating under section 4.16(b) and may only refer the claim to the Director C&P for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Here, it is shown that the Veteran worked as a tool and dye specialist from March 1992 to January 2009.  He expressed in his October 2015 application for TDIU that he was now receiving Social Security benefits due to age.  He also reported a high school education and 3 years of training in the tool and dye trade from 1972 to 1975.  During his October 2015 heart examination, he was reported to have retired as a tool and dye maker in 2009.  

During the October 2015 VA hearing loss and tinnitus examination, it was found that the Veteran's tinnitus had no impact on his ordinary conditions of daily life to include his ability to work.  

While Dr. Q. lists tinnitus as one of the Veteran's 13 diagnoses in his June 2015 report, he does not list it in the assessment portion of his opinion wherein he declares the Veteran to be "100% disable and his service connected disabilities significantly affect his ability to perform in a competitive work environment."  Rather, the conditions listed are "cardiopulmonary, metabolics and neoplastic diseases with psychiatric disorders which are more probable than not secondary to his military service performance."  As such, the Board does not find this opinion persuasive as to whether tinnitus causes the Veteran to be unemployable.

While the Veteran is competent to report difficulty hearing due to tinnitus and functional limitations resulting therefrom, and he believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disability, the Board finds that the most probative evidence to include the October 2015 VA opinion is against the claim in light of the Veteran's demonstrated skill set through years of work and having 3 years of post high school education.  The opinion of the VA hearing loss/tinnitus examiner regarding no workplace interference is mostly consistent with the Veteran's descriptions - hearing impairment due to constant tinnitus in the left ear.  Notably, the Veteran is not service-connected for hearing loss but this condition was considered also to have no impact on his ability to work per the same October 2015 examination.  Standing alone the Board finds that the credible lay and medical evidence establishes that tinnitus does not render the Veteran unemployable.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board is also mindful that throughout this appeal the Veteran has reportedly been unemployed and last worked in 2009.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the Veteran's service connected disabilities alone preclude substantially gainful employment.  The Board has reviewed the lay statements, and all available VA and private treatment records and examinations.  These records do not show that the Veteran's service-connected disability precludes him from engaging in substantially gainful employment. 

Although the Veteran believes that his service-connected disability renders him unemployable, the evidence deemed most probative by the Board establishes that the Veteran's service connected disability does not render him unemployable.  Therefore, referral for consideration of a TDIU on an extraschedular basis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.  

The application to reopen the claim of entitlement to service connection psychoneurosis and anxiety is granted.  

Service connection for psychiatric disability to include psychoneurosis and anxiety is denied.  

Service connection for a heart disability, to include hypertensive heart disease is denied.  

Service connection for a sinus disability is denied.  

Service connection for skin cancer is denied.

Service connection for adrenal gland disability is denied.

Service connection for sleep apnea is denied.  

Service connection for a prostate disability is denied.

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


